 In the Matter of NATIONAL TRAFFIV GUARD COMPANYandSTEELWORKERS ORGANIZING COMMITTEECase- No. C-2246.-Decided October 29, 1942Jurisdiction:steel castings manufacturing industry.-Unfair Labor PracticesInterference,Restratint,and Coercion:anti-union statements;warning unionemployeesto refrainfrom talking.Discrimination:discharge for union membership and activity.Remedial Orders:cease and desist unfair labor practices;reinstatement and backpay .awarded.Mr. Thomas H. Ramsey,for the Board.Mr. William K. Meadow,of Atlanta, Ga., for therespondent.Mr. William H. Crawford,of Atlanta, Ga., for the Union.Mr. Ben Law,ofcounsel tothe Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge duly filed by Steel Workers Organizing Committee,"herein called the Union, the National Labor Relations Board, hereincalled the Board, by its ' then Acting Regional Director for the Tenthagainst National Traffic Guard Company, Atlanta, Georgia, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint and notice of hearing thereon were dulyserved upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged insubstance (1) that the respondent discharged W. L. Croft on or aboutApril 6, 1942, and since that date has refused to reinstate him, becauseof his membership and activities in behalf of the -Union and because'After the charge was filed and,prior to the hearing,SteelWorkers Organizing Com-mittee changed its name to United Steelworkers of America.45 N. L. R. B., No. 23.105 t106DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe engaged with other employees in concerted activities for the pur-pose of collective bargaining and other mutual aid and protection;and (2) that at all times since April 1, 1942, the respondent, throughits officers, agents, and supervisory employees, has interfered with,restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act (a) by warning the employees that theywould be discharged if they became members of the Union; '(b) byquestioning the employees in regard to their union membership; (c)by making statements to the employees derogatory to the Union; (d)by confining the employees who were members of the Union to theirjobs and warning them against talking while at work, while not en-forcing the said regulations as to non-union employees; and (e) bycriticizing the employees who joined the Union.On June, 2, 1942, the respondent filed its answer, admitting that itwas engaged in interstate commerce, but denying that it had engagedin or was engaging in the unfair labor practices alleged in the com-plaint.The answer also averred that Croft-was discharged becausehis services were unsatisfactory and because he not only did not attendto his own duties properly but interfered with other employees in theperformance of their duties.Pursuant to notice, a hearing was held in Atlanta, Georgia, on June8 and 9, 1942, before Howard Myers, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The Board and the respondentwere represented by counsel, the Union by a duly designated repre-sentative; all participated in the hearing.Full opportunity to beheard', to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded all parties.At the con-clusion of the hearing, the motion of Board's counsel to conform thepleadings to the proof in matters pertaining to names, dates, and othermatters not affecting substantial issues was granted by the Trial Ex-aminer without objection.The Board has reviewed this and otherrulings of the Trial Examiner on motions and objections to the admis-sion of evidence and finds that no prejudicial errors were committed.The rulings are hereby affirmed. Subsequent to the hearing, two briefswere submitted to the Trial Examiner by the respondent.The Trial Examiner thereafter filed his Intermediate Report, datedJune 30, 1942, copies of which were duly served upon the parties.- Hefound that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8(1) and (3) and Section 2 (6) and (7) of the Act, and recommendedthat it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act, including the reinstate-ment with back pay of W. L. Croft. On July 13, 1942, the respondentfiled its exceptions to the Intermediate Report and a supporting brief.The Board has considered the respondent's exceptions and its brief. NATIONAL TRAFFIC GUARD COMPANY107Insofar as the exceptions are inconsistent with the findings, conclu-sions, and order set forth below, the Board finds them to be without'merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT-1.THE BUSINESS OF THE RESPONDENTThe respondent, a Georgia corporation, having its principal officein Atlanta, Georgia, and its only plant near Decatur, Georgia, wasengaged prior to the summer of 1941 in the manufacture, sale, anddistribution of metal highway traffic guards. Since that time its mainbusiness has been the manufacture of steel castings for the UnitedStates Army and Navy. During 1941 the respondent purchased mate-rials valued at approximately $100,000, of which about 75 percentoriginated, outside the State of, Georgia.During the same year, therespondent sold finished products valued at approximately $150,000,of which about 60 percent was shipped to points outside the State ofGeorgia.II. THE ORGANIZATION INVOLVEDSteelWorkers Organizing Committee, now known as United Steel-workers of America, is a labor organization affiliated with the Con-gress of Industrial Organizations, admitting to membership employ-ees of the respondent.III.THE UNFAIR LABOR PRACTICESThe Discharge of 'W. L. Croft; Interference, Retraint, and CoercionOn June 28, 1941, the respondent hired W. L. Croft and assignedhim with one other man to general labor in preparing its foundry,which was still under construction, for work on a Government con-tract.At the time, Croft had had about' 15 years of experience infoundry work, of which 8 or 9 years had been spent at molding.About August 1, 1941, the foundry was completed and productionbegan.Croft was made a "strawboss." In this capacity, during theensuing weeks, he hired a number of new employees and gave theminstructions in molding.-Between October 1 and 15, 1941, Eugene Camp, the respondent'sgeneral manager, who had no previous experience in foundry work,assumed complete charge of the foundry. Croft continued his formerduties and, in addition, relayed orders from Camp to the men. Pro-duction under this arrangement proved to be unsatisfactory, and therespondent determined to hire an experienced superintendent.Upon 108DECISIONSOF NATIONALLABOR RELATIONS BOARDCroft's suggestion to Paul Trammell, president of the respondent, andafter a, preliminary investigation, the respondent hired John Lally,who had been foundry superintendent for several' years in anotherplant in which Croft had worked. Lally was placed in complete,charge of the foundry on or about November 20, 1941.Pursuant to orders from Lally, Croft continued to instruct otherfoundry workers for about a week after Lally became' superintendent;thereafter he worked as a regular molder until his discharge on April7, 1942, except for several days in December 1941 and January 1942when he was delegated to work as a "strawboss" over the molders,during Lally's absence from the plant..When Croft was hired, he waspaid at the rate of 50 cents per hour. On February 25 and April 1,1942, respectively, he participated in two general pay increases whichbrought his hourly rate up to 65 cents at the time of his discharge.Croft testified that, on the day Lally assumed his duties as superin-tendent in the foundry, Lally asked him if the plant was a union shop;that Croft replied that it was not; and that during the ensuing fewdays Lally told him that he (Lally) "had trouble one time with theCIO" and that he considered all unions to be "rotten.", Lally testifiedthat.he could not recall asking Croft whether the respondent's plantwas a union shop. He denied having made any statements derogatoryto unions to any of the respondent's employees. The Trial Examinerdid not credit Lally's denial in this respect; nor do we.We find thatLally made the remarks attributed to him by Croft.In January or February 1942, 'Roy Starnes, an organizer for theUnion, began an organizational campaign among the respondent'semployees, discussing the Union with them and distributing literatureat the plant gates.Croft soon became active in support of Starnes'efforts.In this connection, he went to the Union's office duringFebruary and obtained written information regarding wages 'paidin similar plants where the Union had contracts.This informationhe imparted to his coworkers.During the lunch periods of theensuing weeks, and until his discharge, Croft openly discussed union-ization of the plant with about 15 other employees. On Sunday, April5,Croft visited employees- William McGarity and Marvin Mortonat their homes, and advised them of a procedure to be followed thenext day in joining the Union. Croft requested Morton to notifyvarious other employees of this procedure.Morton complied withCroft's request.At about 7:30 a. m. on Monday, April 6, pursuant to the arrange--ments made by Croft, a group of 10 or 12 employees met Croft at aparking lot adjacent to the respondent's plant.Part of the powerplant at the foundry was to be repaired on that day and many of the NATIONAL TRAFFIC GUARD COMPANY109employees on, the day shift were not expected to start work at theirusual hour. 'Croft obtained. permission from Lally to have the dayoff to receive medical treatment for a burn he had suffered a few daysearlier.Thereafter, the group of employees proceeded in Croft's andMorton's automobiles to the office of the Union, where they all signedapplication cards and -paid initiation fees.Starnes gave Croft anumber of additional application cards- and asked him to get otheremployees at the plant to sign.The following day, at about 2:30 p. m., Lally approached Croftin the plant.According to the uncontradicted testimony of Croft,which we credit, as did the Trial Examiner, the following conversa-tion took place : Lally told Croft that the respondent had no furtherneed of his services.To Croft's request for an explanation, Lallyreplied that he had been "talking too much." Croft asked what Lallyconsidered he had been talking about.Lally refused to answer, say-ing that Trammell, president of the respondent, might tell him.After unsuccessfully attempting to locate Trammell, Croft obtaineda check for the amount due him and left the plant.He was nevergiven any other reason for the termination of his employment.Asof the date of the hearing, he was the only employee discharged byLally.As previously stated, the respondent's answer averred that Croftwas discharged because his work was unsatisfactory and because henot only neglected his own duties but interfered with the work ofother employees.With respect to the allegation of unsatisfactorywork, the respondent contended that Croft was responsible for a lowproduction rate at the foundry during the period from early Octoberuntil about November 20, 1941.The evidence shows, however, thatat all times during that period Croft was merely a "strawboss" subjectto the orders of Camp, who was inexperienced in foundry work.Lally testified that when he first became superintendent he observedthat inadequate castings were being produced in the foundry because,among other reasons, the sand mixture used in making molds lackedthe "proper bond."He testified further that he did not know whowas responsible for use of the incorrect formula in preparing thesand, but that ordinarily the ' person acting as superintendent hadcharge of that matter.Croft testified without contradiction, and wefind, that during the period in question Camp instructed him in thepreparation of the sand mixture and that he faithfully followedCamp's instructions.There is no showing that Camp ever accusedCroft of deviating from his orders or of inferior workmanship in anyrespect.Furthermore, during this period, the foundry was mannedfor the most part by a group of new and inexperienced employees whowere learning their jobs.Under these circumstances, we cannot con- 110DECISIONS, -OF, NATIONAL LABOR RELATIONS, BOARDelude that Croft was responsible for low production in the, foundrywhile he was a "strawboss" under Camp; or that the respondent con-sidered him responsible; or that, even if it did consider him respon-sible, it discharged him over 4 months later for that reason. -No evidence was offered by the respondent to show that the qualityor quantity of Croft's production as a molder-was unsatisfactory, orthat the respondent considered it unsatisfactory.On the contrary,employee McGarity testified without contradiction, and we find, thaton one occasion after Croft had become a regular molder, Lally re-marked to McGarity that Croft was a "pretty good worker."Asalready stated, on two occasions, in December 1941 and again in Jan-uary 1942, Croft was delegated, to act as "strawboss" over the moldersfor several days while Lally was away from the plant. Furthermore,Croft was allowed, to participate in two general wage increases priorto his discharge.Lally's testimony concerning his reasons for discharging Croft isin summary, as follows : When Lally was first hired as superintendentof the foundry, he noticed that Croft talked too much during workinghours with other employees, thereby slowing down their work andgiving Lally the impression that Croft resented his having been hiredas superintendent.About the same time, one of the employees re-ported to Lally that Croft had said that Lally planned to replace theemployees then in the foundry with new men from Texas.For thesereasons, Lally notified Croft in late November or early December to"cut the gabbing and talking and let's go to work." Shortly afterChristmas of 1941, upon observing him in conversation with a co-worker, Lally again warned Croft to stop talking unnecessarily onthe job.Croft told Lally on this occasion that he believed Lally "hadit in for him" and offered to resign if his services were considered un-satisfactory.Lally replied, "You don't have to quit, but get outthere and do better and you can stay." On the morning of April'7, 1942, Lally noticed on two different occasions that Croft was awayfrom his work, talking with other employees.He decided that"things had come to a head" and discharged Croft, as heretofore setforth, that afternoon.Paul Trammell, president of the respondent, testified, with neitherconfirmation nor contradiction from Lally, that in November 1941,Lally told him that the employees in general and Croft in particularwere wasting too much time talking; that 2 or 3 weeks later Lallyreported again that Croft was talking too much in the plant andTrammell suggested that Lally discharge Croft if he saw fit; andthat Trammell and Lally had no further conversations on this pointuntil after Croft's discharge.Croft testified that on various occasions he had talked with em-ployees engaged in work with or near him, but denied that he had NATIONAL TRAFFIC GUARD COMPANY111stopped his own work in so doing.He also denied that he had everleft his work during hours of duty to engage in conversation withother employees.Croft testified that prior to April 7, 1941,,whenhe was discharged, Lally reprimanded him on only one occasion, thatbeing shortly after Christmas of 1941, for alleged talking and thaton that occasion, although he had been talking with his helper, hehad not stopped his work.. Croft denied having told other employeesthat Lally would replace them with new men from Texas.There is no showing that'the respondent had any formal publishedplant rule against talking while at work.The respondent's positionas to Croft, therefore, must be construed to mean that, by excessivetalking, despite warnings, Croft impeded production and interfered'with discipline.The testimony of eight employees, other than Croft,five of whom were called as witnesses by the Board, and three by therespondent, establishes conclusively, and we find, that talking at theplant during working hours was very common.Although five wit-nesses alleged that they had seen Croft talking with others, or hadthemselves conversed with him in the plant, it does not appear fromtheir testimony that Croft talked to an unusual extent during work-ing hours.Nor does it appear from the entire record that Croft'sconversations impeded production or interfered with discipline toa greater extent than the conversations of numerous other employees.Moreover, the evidence shows that in many cases the respondentdid ,not seriously object to talking in the plant.Thus, according tothe undisputed, testimony of employeeWilson, whom we- credit,Night Foreman Richardson himself was guilty of talking with im-punity in the plant on matters outside his line of duty when, 2 or3 weeks after Croft's discharge, Richardson touched a union buttonWilson was wearing and remarked in the presence of another em-ployee, "That caused me to lose out on a damned good job whereI come from."Employee Morton testified that after Lally becamesuperintendent, the molders and their helpers' would often congre-gate and talk while steel was being poured and, on such occasions,Lally or Night Foreman Richardson would simply "tell them, to getscattered."Similarly, employee Hubbard testified that several timesafter he was hired on June 15, 1942, each of the group of molderswith whom he worked had been "more or less" guilty of talking butthat Lally "doesn't ever say anything out of the way, he just tellsus in a nice way that we should be on our job and not talking." Theforegoing testimony of Morton and Hubbard is undisputed and wecredit it.The nature of Lally's warnings against talking immediately afterUnion, is, in marked contrast with that of his warnings at other 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDtimes.Thus, according to the uncontradicted testimony of em-ployees Yancy, Morton, Thompson, and McGarity, which we credit,the following occurred on April 7 and 9: On April 7 Lally askedYancy in the plant how he liked his work and wages and, to Yancy'sreply that he was satisfied, stated that, "there was lots of talk goingon around down there- that -had to be stopped-or else he was go-ing to fire half a dozen and put a dozen back in their places.", On thesame day Lally asked Morton if he was satisfied with -working underhis [Lally's] rules.Morton stated that he was and Lally added thatthere was"lots of fool talk going on, and standing around that hadto be stopped" or he was going to "fire every man that was in it."There is no showing that either Yancy or Morton had been talkingoutside his line of duty immediately prior to the foregoing conversa-tions with Lally.As noted, however, Morton had, at Croft's re-quest, notified various employees on April 5 of Croft's plan for agroup to join the Union on April 6, and had himself joined.Alsoon April 7, Thompson met Croft for a moment at the drinkingfountain and started to talk with him; Lally immediately approachedthe two men and asked Thompson to go with him to the office.ThereLally told Thompson that he "would have-to quit talking,or else."Although on other occasions Thompson had frequently spoken withhis fellow employees during working hours, the above is the onlyinstancecited of his ever being reprimanded for such -conduct.On-April 9 Lally warned McGarity that he had been "talking to the mentoo much" and that he thought-McGarity was a "pretty-good-fellaw,"but that he had turned out otherwise. It'does not appear that Mc-Garity had been talking outside his line of duty immediately priorto Lally's warning.He had however, joined the Union on April 6.We find, on the basis of all the evidence, that Lally knew or sus-pected on April 7 that Croft had joined the Union and taken a leadingpart in urging others to join; that Lally's remarks to Yancy, Morton,and Thompson on April 7 and to McGarity on April 9 indicate a prej-udice against them because of their known or suspected union activityand association*ith Croft. In,the light of the- entire record we areconvinced, as was the Trial Examiner, that the respondent did notdischarge Croft, an experienced employee with a goodrecord as aworker, merely because he talked during working hours. In. viewof Croft's outstanding leadershipin efforts to organizethe respond-ent's employees,the fact that his discharge occurred on the day afterhe had induceda substantialproportion of the-employees to join theUnionen masse,the 'respondent's failure to offer a credibleexplana-tionof itsreasons fordischarging hint, and the expressed hostility ofSuperintendent Lally and Night Foreman Richardson-to unions, wefind, asdid the Trial Examiner, that the respondent discharged W.t NATIONAL TRAFFIC GUARD COMPANY113L. Croft because of his membership in and activity on behalf of theUnion, thereby discriminating in regard to his hire and tenure ofemployment, discouraging membership in the Union, and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.We further find that the respondent, by the anti-union statementsabove, and by its warnings to union employees to refrain from talking,has interfered with, restrained, and coerced its employees in the ex=ercise of the rights guaranteed in Section 7 of the Act.IV. THE .EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYSince we have found that the respondent has engaged in certainunfair labor practices, we shall order it to cease and desist therefromand take certain affirmative action which we find necessary to effectuatethe policies of the Act.We have found that the respondent, by discharging W. L. Croft,has discriminated in regard to his hire and tenure of employment,thereby discouraging membership in the Union.We shall, there-fore, order the respondent to offer him immediate and full rein-statement to his former or substantially equivalent position withoutprejudice to his seniority and other rights and privileges and to makehim whole for any loss of pay he has suffered by reason of his dis-charge by payment to him of a sum of money equal to that which henormally would have earned as wages from the date of his dischargeto the date of the respondent's offer of reinstatement, less his netearnings,2 during said period.,2 By"net earnings"Ismeant earnings less expenses,such as for transportation, *room,and board,incurred by an employee in connectionwith obtaining work and working else-where than for the respondent,which would not have beenincurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and SawmillWoi leers Union,Local 2590,8 N. L. R.B. 440.Moniesreceived for work performed upon Federal,State, county,municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporationv.N. L. R. B,311 U S 7493508-43-vol. 45-8 114DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.SteelWorkers Organizing Committee, now known as UnitedSteelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization, within the meaning of Section2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1)'of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of W. L. Croft, thereby discouraging membership in SteelWorkers Organizing Committee, now known as United Steelworkersof America, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning 'of Section 8 (3)' of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.IORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, National Traffic Guard Company, Atlanta, Georgia, andits officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Steel Workers Organizing Com-mittee, now known as United Steelworkers of America, 'or any otherlabor organization of its employees, by discharging any of its em-ployeesor inany other manner discriminating in regard to their hireand tenure of employment, or any term or condition of theiremployment;(b) In any othermannerinterfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join,' or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act : NATIONALTRAFFIC GUARDCOMPANY1115(a)Offer to W. L. 'Croft immediate and full reinstatement to his -former or substantially equivalent position without prejudice to hisseniority and other rights, and privileges;(b)Make whole the said W. L. Croft for any loss of pay he mayhave suffered ,by reason of the respondent's discrimination in regardto his hire and tenure of employment by payment to him of a sumof money equal to that which he normally would have earned as wagesduring the period from the date of his discharge to the date of the,respondent's offer of reinstatement, less his net earnings during saidperiod ;(c)Post immediately in conspicuous places in its plant, locatednear Decatur, Georgia, and maintain for a period of at least sixty (60,)consecutive days from the date of posting, notices to its employeesstating : (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)hereof; (2) that the respondent will take the affirmative action setforth in paragraphs 2 (a) and (b) hereof, and (3) that the respond-ent's employees are free to become or remain members of Steel WorkersOrganizing Committee, now known as United Steelworkers of Amer-ica,and that the respondent, will not discriminate against anyemployee because of, such membership;(d)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.MR. WM. M. LEISERSON took no part in the consideration of the aboveDecision and Order.